Case 1:19-cv-00533-MAC-ZJH Document 1 Filed 10/28/19 Page 1 of 6 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

LARRY MCCULLY                                  §
                                               §
                                               §
VS.                                            §      CIVIL ACTION NO. ________________
                                               §
UNITED PROPERTY & CASUALTY                     §
INSURANCE COMPANY AND                          §
KELLEY EARLE                                   §



                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“UPC” or “Defendant), Defendant herein,

removes to this Court the state court action originally pending in the 60th Judicial District Court of

Jefferson County, Texas invoking this Court’s diversity jurisdiction, on the grounds explained

below.

                                       I.   BACKGROUND

         1.    On August 19, 2019, Plaintiff LARRY MCCULLY(“Plaintiff”) filed the present

action in the 60th Judicial District Court of Jefferson County, Texas, bearing Cause No. B-204309

(the “State Court Action”) against Defendants UPC and KELLEY EARLE. See Plaintiffs’ Original

Petition, attached hereto in Exhibit B.

         2.    UPC was served notice of this lawsuit on August 29, 2019. See Exhibit B.

Defendant KELLEY EARLE (“EARLE” or “Adjuster”) was dismissed from this action with

prejudice by the state court on October 22, 2019 by way of Defendant UPC’s Election of Legal
Case 1:19-cv-00533-MAC-ZJH Document 1 Filed 10/28/19 Page 2 of 6 PageID #: 2



Responsibility Under Section 542A.006 of the Texas Insurance Code. See Signed Order of Dismissal

of Defendant Kelley Earle. Id.

        3.      Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal has been timely filed by

Defendant within thirty (30) days following receipt of the Signed Order dismissing Defendant

Kelley Earle. i.e., when the case first became removable. See Exhibit B.

        4.      Pursuant to 28 U.S.C. § 1446(a) a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated herein under Exhibit B.

        5.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff LARRY MCCULLY through his

attorneys of record, and to the clerk of the 60th Judicial District Court of Jefferson County, Texas.

                                       II.   JURISDICTION

        6.      Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C. §§

1332 and 1441(a) and (b) because: (1) there is complete diversity between Plaintiff LARRY

MCCULLY and Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY, and

(2) the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

A.      COMPLETE DIVERSITY EXISTS BETWEEN PLAINTIFF AND DEFENDANT UPC

        7.      Plaintiff LARRY MCCULLY is domiciled in Jefferson County, Texas. In his

Original Petition, Plaintiff alleges that he is an individual residing in Jefferson County, Texas. See

Plaintiffs’ Original Petition, Exhibit B at p. 2. Pursuant to 28 U.S.C. § 1332(a), Plaintiff is a citizen

of the State of Texas.

        8.      Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY is a

foreign organization incorporated pursuant to the laws of the State of Florida and does not have its

principal place of business in Texas. Pursuant to 28 U.S.C. § 1332(c)(1), UPC is a citizen of the



                                                   2
Case 1:19-cv-00533-MAC-ZJH Document 1 Filed 10/28/19 Page 3 of 6 PageID #: 3



State of Florida.

       9.      Plaintiff is a citizen of the State of Texas, and the sole remaining Defendant is a

citizen of the State of Florida. Therefore, there is complete diversity between the properly joined

parties pursuant to 28 U.S.C. § 1332(a).

B.     COMPLETE DIVERSITY EXISTS BETWEEN PLAINTIFF AND DEFENDANT UPC BECAUSE
       DEFENDANT KELLEY EARLE WAS IMPROPERLY JOINED

       10.     Further and in the alternative, Defendant KELLEY EARLE should be disregarded for

the purposes of affirming diversity jurisdiction because Plaintiff improperly joined Defendant

KELLEY EARLE solely to defeat diversity jurisdiction. Specifically, the claims against KELLEY

EARLE alleged by Plaintiff were no longer viable due to UPC’s election pursuant to §542A.006

and KELLEY EARLE was dismissed from this action by the state court.

       11.     A dismissal under §542A.006 of the Texas Insurance Code is final and unappealable

and is appropriately viewed as a dismissal for improper joinder. See Yan Qing Jiang v. Travelers

Home & Marine Ins. Co., 1:18-CV-758-RP, 2018 WL 6201954, at *2 (W.D. Tex. Nov. 28, 2019);

Flores v. Allstate Vehicle & Prop. Ins. Co., Civil Action No. SA-18-CV-742-XR, 2018 WL

5695553, at *5 (W.D. Tex. Oct. 31, 2018); Electro Grafix, Corp. v. Acadia Ins. Co., Civil Action

No. SA-18-CA-589-XR, 2018 WL 3865416, at *4 (W.D. Tex. Aug. 14, 2018).

       12.     Because Plaintiff’s claims against Defendant KELLEY EARLE are not viable due to

§542A.006 of the Texas Insurance Code, Defendant KELLEY EARLE was improperly joined, and

there is complete diversity between the properly joined parties pursuant to 28 U.S.C. § 1332(a).

C.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

       13.     Plaintiff’s Original Petition states that “Plaintiffs seek monetary relief over

$200,000.00, but not more than $1,000.000.00.” See Plaintiffs’ Original Petition, Exhibit B at p. 6.

Plaintiff’s Petition shows on its face that Plaintiffs’ claims are in excess of $75,000.00 excluding

                                                 3
Case 1:19-cv-00533-MAC-ZJH Document 1 Filed 10/28/19 Page 4 of 6 PageID #: 4



interest and costs. Therefore, the amount in controversy requirement for removal set forth in 28

U.S.C. § 1446(c)(2)(A)-(B) is satisfied.

                                           III.    VENUE

       14.     Venue for removal is proper in this district and division because this district embraces

the 60th Judicial District Court of Jefferson County, Texas, the forum in which the removed action

was pending.

                                      IV. EXHIBIT INDEX

               Exhibit A       Index of Matters Being Filed;

               Exhibit B       All executed process in this case, including copies of:
                               Citation for Defendant United Property & Casualty Insurance
                               Company, Return, Defendant United Property & Casualty Insurance
                               Company’s Original Answer to Plaintiff’s Original Petition,
                               Plaintiff’s Original Petition, Defendant United Property & Casualty
                               Insurance Co.’s Election of Legal Responsibility Under Section
                               542A.006 of the Texas Insurance Code, Proposed Order of Dismissal
                               of Defendant Kelley Earle, Citation for Defendant Kelley Earle,
                               Affidavit in Support of Substitute Service Executed Order of
                               Dismissal of Defendant Kelley Earle, and District Clerk’s Docket
                               Sheet

               Exhibit C       List of all Counsel of Record

               Exhibit D       Civil Cover Sheet

                                       V. CONCLUSION

       15.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.




                                                   4
Case 1:19-cv-00533-MAC-ZJH Document 1 Filed 10/28/19 Page 5 of 6 PageID #: 5



                                         VI. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant UNITED PROPERTY &

CASUALTY INSURANCE COMPANY, respectfully prays that the state court action be removed

and placed on this Court’s docket for further proceedings as though it had originated in this Court

and that this Court issue all necessary orders. Defendant further requests any additional relief to

which it may be justly entitled.

DATE: October 28, 2019.


                                             Respectfully submitted,

                                             LEWIS BRISBOIS BISGAARD & SMITH LLP


                                             By: /s/ Sarah R. Smith
                                                 Sarah R. Smith
                                                 Attorney-In-Charge
                                                 Texas State Bar No. 24056346
                                                 Gene M. Baldonado
                                                 Texas State Bar No. 24071065
                                                 24 Greenway Plaza, Suite 1400
                                                 Houston, Texas 77046
                                                 Telephone: 713.659.6767
                                                 Facsimile: 713.759.6830
                                                 sarah.smith@lewisbrisbois.com
                                                 gene.baldonado@lewisbrisbois.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 UNITED PROPERTY & CASUALTY
                                                 INSURANCE COMPANY




                                                5
Case 1:19-cv-00533-MAC-ZJH Document 1 Filed 10/28/19 Page 6 of 6 PageID #: 6



                                CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been delivered to all interested parties on October 28, 2019,
via e-filing addressed to:

Clint Brasher                                        Via eService
Nishi Kothari
Joe Muckleroy
BRASHER LAW FIRM, PLLC
6430 Wellington Place
Beaumont, Texas 77706
Telephone: (409) 832-3737
Facsimile: (409) 832-3838
clint@brasherattorney.com
nishi@brasherattorney.com
joe@brasherattorney.com

ATTORNEYS FOR PLAINTIFF
LARRY MCCULLY



                                                     /s/ Sarah R. Smith
                                                     Sarah R. Smith




                                                6
